UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of February 05, 2016, there were 3,513,055 shares of the issuer’s Common Stock, no par value, outstanding. Table of Contents TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of December 31, 2015 (Unaudited) and June 30, 2015 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Six Months Ended December 31, 2015 (Unaudited) and December 31, 2014 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Six Months Ended December 31, 2015 (Unaudited) and the Year Ended June30, 2015 5 (d) Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2015 (Unaudited) and December 31, 2014 (Unaudited) 6 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 45 Part II. Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures 47 -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in United States (“U.S.”) and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) Dec. 31, 2015 (Unaudited) June 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term deposits 93 Trade accounts receivable, less allowance for doubtful accounts of $293 and $313 Other receivables Loans receivable from property development projects – short term - - Inventories, less provision for obsolete inventory of $694 and $764 Prepaid expenses and other current assets Assets held for sale 86 98 Total current assets NON-CURRENT ASSETS: Deferred tax assets Investments - - Investment properties, net Property, plant and equipment, net Loans receivable from property development projects – long term - - Other assets Restricted term deposits Total non-current assets TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases Total current liabilities NON-CURRENT LIABILITIES: Bank loans payable, net of current portion Capital leases, net of current portion Deferred tax liabilities Other non-current liabilities 37 38 Total non-current liabilities TOTAL LIABILITIES $ $ Commitments and contingencies - - EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,513,055 shares issued and outstanding as at December 31, 2015 and June 30, 2015, respectively $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity Non-controlling interest TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended Six Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, Revenue Manufacturing $ Testing services Distribution Others 18 44 50 87 Cost of Sales Cost of manufactured products sold Cost of testing services rendered Cost of distribution Others 29 35 61 69 Gross Margin Operating Expenses: General and administrative Selling Research and development 51 47 97 94 Impairment loss - 55 - 70 (Gain) / loss on disposal of property, plant and equipment (4 ) 28 28 Total operating expenses Income from Operations Other (Expenses) / Income Interest expenses ) Otherincome, net 18 7 54 Total other (expenses) / income ) ) ) Income from Continuing Operationsbefore Income Taxes Income Tax Expenses ) ) ) Income from continuing operations before non-controlling interest, net of tax Discontinued Operations (Note 19) Income / (loss) from discontinued operations, net of tax 6 (6 ) (4 ) 20 NET INCOME Less: income attributable to non-controlling interest 25 Net Income / (Loss) Attributable to Trio-Tech International Common Shareholder $ $ 94 $ $ ) Amounts Attributable to Trio-Tech International Common Shareholders: Income / (loss) from continuing operations, net of tax 97 ) Income / (loss) from discontinued operations, net of tax 2 (3 ) (3 ) 11 Net Income / (Loss) Attributable to Trio-Tech International Common Shareholders $ $ 94 $ $ ) Basic and Diluted Earnings / (Loss) per Share: Basic and diluted earnings / (loss) per share from continuing operations attributable to Trio-Tech International $ ) Basic and diluted earnings per share from discontinued operations attributable to Trio-Tech International $ - $ - $ - $ - Basic and Diluted Earnings / (Loss) per Share from Net Income / (Loss) Attributable to Trio-Tech International $ ) Weighted average number of common shares outstanding Basic Dilutive effect of stock options 16 - 12 - Number of shares used to compute earnings per share diluted See notes to condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS) Three Months Ended Six Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, Comprehensive Income Attributable to Trio-Tech InternationalCommon Shareholders: Net income $ Foreign currency translation, net of tax 22 ) ) ) Comprehensive Income / (Loss) Less: comprehensive income / (loss) attributable to non-controlling interest 36 ) Comprehensive Income / (Loss) Attributable to Trio-Tech International Common Shareholders $ $ ) $ ) $ ) See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non- Controlling Shares Amount Capital Earnings Income Interest Total $ Balance at June 30, 2014 Stock option expenses - Net income - Translation adjustment - ) ) ) Contribution to capital – payable forgiveness - - 9 - - - 9 Balance at June 30, 2015 Stock option expenses - - 55 - - - 55 Net income - Translation adjustment - ) ) ) Balance at Dec. 31, 2015 See notes to condensed consolidated financial statements. -5- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) UNAUDITED (IN THOUSANDS) Six Months Ended Dec. 31, 2015 Dec. 31, 2014 (Unaudited) (Unaudited) Cash Flow from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash flow provided by operating activities Depreciation and amortization Bad debt (recovery) / expense, net (6 ) 56 Inventory recovery (45 ) ) Warranty recovery, net (14 ) (9
